Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Amendments to the claims, filed on 09/19/2022, are accepted and do not introduce new matter. 
Previous drawing objections are withdrawn, since claim 11 was cancelled.
Previous claim objections are withdrawn. Applicant has removed “the or each” language from the claims. 
Previous 112(b) rejections are overcome by amendments. 
Claims 1-3, 5 and 7-10 are pending; claims 4, 6, 11 and 12 are cancelled. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is written as depending on claim 4, which has been deleted. This renders the claim indefinite. For examination purposes, Examiner will interpret claim 5 as dependent on claim 1, since claim 1 was amended to include all the limitations of cancelled claim 4. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 7, 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (U.S. 2015/0069147).
Regarding claim 1, Chen teaches a kit for a spray gun (seen in Figs 3 and 8) comprising: 
a sleeve (defined by 205) extending along a main extension axis (axis defined along the length of sleeve 205, seen in Fig 2), delimiting an inner volume (inner volume of 205), the inner volume being provided to contain a pressurized fluid (pressurized air is sent to the sleeve 205 in order to send pressurized air to the liquid container 200 through flexible tube 190), the sleeve being configured to be connected to a main body (defined by body of barrel 165) of a spray gun (as seen in Figs 1-3), the sleeve having a radial periphery (shown below and defined by the tangible surfaces of the sleeve), the sleeve being provided with at least one orifice (orifice defined where nipple 75 attaches to, as shown below), the at least one orifice emerging on the radial periphery (orifice of nipple 75 emerges on a radial surface of 205, as seen below) and fluidly connecting the inner volume and the radial periphery (as seen in Fig 2), the radial periphery delimiting a fluid outlet of the sleeve (as show below); 
a connector (flexible tube 190) having an intake end (end where nipple 75 is defined) and a connecting end (end that connects to container 200, seen in Fig 3 and 8), the intake end being connected to the fluid outlet of said sleeve (as seen in Fig 2), the connecting end being suitable for being connected to a cup (container 200) so as to fluidly connect the cup to the inner volume of said sleeve (as seen in Fig 2); and 
a ring (shown below) surrounding said sleeve (as seen in Fig 2 and 6, and shown below),
wherein said sleeve and/or said ring have a recess (show below) on the radial periphery (as seen below, the recess is defined on an indentation of the sleeve, thus reading on the common definition of a “recess”; note that the claim does not disclose any particular structure regarding the recess), said at least one orifice emerging in the recess (as shown below, the orifice emerges at the downstream end of the recess),
wherein said ring and/or said sleeve are provided with O-rings located on both sides of the recess (O-rings as annotated below are located on both outer sides of the recess; alternatively, there are two O-rings at different locations along the length of the recess, the location of one O-ring can be interpreted as one side and the location of the other O-ring can be interpreted as another side; note that the claim does not specify where the sides are in relation to the recess), and  
 wherein the ring covers the recess on the radial periphery outside the intake end of said connector (the ring is placed on the radial periphery and placed outside of the intake end, i.e. the ring does not cover the intake end; the recess as annotated in the figure below, covers the recess indirectly).
Regarding claim 2, Chen teaches the kit for a spray gun according to claim 1, wherein said at least one orifice passes through said sleeve along a respective axis, the respective axis of said at least one orifice forming, with the main extension axis of said sleeve, an angle inclusively between 30° and 90° (as seen in Fig 2, the orifice, defined where nipple 75 attaches to the ring 70, is at 90° from the axis of the sleeve).  
Regarding claim 5, Chen teaches the kit for a spray gun according to claim 1, wherein the recess is at least partially hollowed in said sleeve (recess is hollowed, as interpreted in the annotated figure below), the recess forming the fluid outlet from said sleeve (as seen below, the outlet is part of what is being interpreted as the recess, i.e. the outlet is defined on the downstream end of the recess).  
Regarding claim 7, Chen teaches a method for using a kit for a spray gun according to claim 1, comprising: providing a kit for the spray gun according to claim 1; providing the spray gun (seen in Figs) comprising the main body (defined by body of barrel 165) defining an open chamber (defined by inner volume of the gun body) and the cup defining a reservoir (reservoir of cup 200/230); fastening the sleeve on the main body (as seen in Fig 8) such that the open chamber and the inner volume of the sleeve together define a single volume (volume defined by open chamber and sleeve volume); and connecting the connecting end to the cup, so as to fluidly connect the inner volume of the sleeve to the reservoir of the cup (inner volume of sleeve connects to volume of cup via connector 190, as seen in Figs 3 and 8).  
Regarding claim 8, Chen teaches a spray gun comprising: the main body (seen in Fig 3); the cup (200/230); and a kit for the spray gun according to claim 1, wherein the sleeve of the kit is connected to an open chamber (defined by inner volume of the gun body) of said main body, such that the open chamber and the inner volume of the sleeve together define a single volume (volume defined by open chamber and sleeve volume), said cup defining a reservoir (reservoir of cup 200/230), the connecting end of the connector of said kit being connected to said cup (as seen in Fig 3 or 8), the inner volume of the sleeve being fluidly connected to the reservoir of said cup by the connector (inner volume of sleeve connects to volume of cup via connector 190, as seen in Figs 3 and 8).  
Regarding claim 10, Chen teaches the spray gun according to claim 8, wherein the open chamber is fluidly connected to a pressurized fluid inlet orifice (inlet port 145 sends pressurized air to the entirety of the open chamber).  


    PNG
    media_image1.png
    471
    707
    media_image1.png
    Greyscale

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (U.S. 2015/0069147) in view of Becker et al (U.S. 2019/0232308).
Regarding claim 3, Chen teaches the kit for a spray gun according to claim 1. However, Chen does not teach the device comprising a regulator able to control the pressure or the flow rate of fluid passing through the intake end.  
Becker teaches a spray gun having a similar device that sends pressurized fluid to the cup of the spray gun, wherein a regulator (defined by valve 40) controls pressure of fluid passing through intake end (70), as seen in Fig 13A. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the teachings of Becker to provide a means for relieving excess pressure from the cup. This is beneficial so that the cup can be easily opened without fluid being expelled by the pressurized fluid (as disclosed in Par 0117 of Becker). 

Regarding claim 9, Chen teaches the spray gun according to claim 8. However, Chen dose not teach the gun further comprising a needle extending partially in the open chamber, the sleeve surrounding the needle, the inner volume of the sleeve being defined between the needle and the sleeve.  
Becker teaches a spray gun having a similar device that sends pressurized fluid to the cup of the spray gun, wherein a needle (158) extends partially in an open chamber (defined by 150), a sleeve (28) surrounding the needle (as seen in Fig 13A), the inner volume of the sleeve being defined between the needle and the sleeve (as seen in Fig 13A).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the teachings of Becker to provide a needle, which is a means for relieving excess pressure from the cup. This is beneficial so that the cup can be easily opened without fluid being expelled by the pressurized fluid (as disclosed in Par 0117 of Becker). 
Response to Arguments
Applicant's arguments filed 09/19/2022 have been fully considered but they are not persuasive.
	Applicant argues that Chen does not teach a recess on the rotatable portion 205, i.e. there is no recess on the ring; and also that the O-rings of Chen are not placed on both sides of the recess. Examiner has taken a new interpretation of Chen which reads on the argued “recess” and also reads on the new limitation of “wherein the ring covers the recess”. Thus rendering this argument moot. Specifically, Examiner has interpreted the recess to be defined inside the sleeve (which is defined by the periphery, thus reading on the claimed requirements of the recess, it also reads on the common definition of a “recess”; furthermore, Applicant has not claimed or disclosed a special definition for what a recess entitles); wherein the recess leads to the orifice (as seen in the annotated figure); wherein O-rings are placed on “both sides” of the recess (as seen in the annotated figure the O-rings are placed on both sides of the recess; alternatively, there are two O-rings at different locations along the length of the recess, the location of one O-ring can be interpreted as one side and the location of the other O-ring can be interpreted as another side; note that the claim does not specify where exactly the sides are in relation to the recess, i.e. this is a broad limitation, thus reading on claim language); wherein the ring covers the recess indirectly (claim language does not specify how the ring is covering the recess). All of these details are presented in the annotated figure above. 
	Applicant also argues that the claimed ring does not cover the area surrounding the nipple 75, i.e. the intake area. However, this limitation is not positively claimed. As such, this argument is non commensurate with claim language. Thus, the argument is moot. 
	Therefore, by way of this new interpretation, Chen remains applicable to the claimed language.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C BARRERA/
Examiner, Art Unit 3752

/STEVEN M CERNOCH/Primary Examiner, Art Unit 3752